Exhibit 10.31

 

EXHIBIT A

 

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of shares of Restricted Stock under the
Plan set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1        Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.  For purposes
of this Agreement, with respect to a Restricted Share:

(a)         “Performance-Vest” means that the applicable performance goal has
been achieved.

(b)         “Time-Vest” or “Vest” means that both (i) such Restricted Share has
Performance-Vested and (ii) the applicable service condition has been satisfied.

1.2        Incorporation of Terms of Plan.  The Award is subject to the terms
and conditions set forth in this Agreement and in the Grant Notice and the Plan,
which are incorporated herein by reference.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1        Award of Restricted Stock.

(a)         Award.  In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary, and for other good
and valuable consideration that the Administrator has determined exceeds the
aggregate par value of the Common Stock subject to the Award (as defined below),
effective as of the grant date set forth in the Grant Notice (the “Grant Date”),
the Company has issued to Participant the number of shares of Restricted Stock
(the “Restricted Shares”) set forth in the Grant Notice upon the terms and
conditions set forth in the Grant Notice, the Plan and this Agreement, subject
to adjustment as provided in Section 14.2 of the Plan (the “Award”).

(b)         Purchase Price; Book Entry Form.  The purchase price of the
Restricted Shares is set forth on the Grant Notice.  At the sole discretion of
the Administrator, the Restricted Shares (and any securities that constitute
Retained Distributions (as defined below)) will be issued in either (i)
uncertificated form, with the Restricted Shares (and securities that constitute
Retained Distributions) recorded in the name of Participant in the books and
records of the Company’s transfer agent with appropriate notations regarding the
Restrictions (as defined below) imposed pursuant to this Agreement, and upon
Vesting and the satisfaction of all conditions set forth in Section 3.2, the
Company shall cause the book entries evidencing the Restricted Shares (and any
securities that constitute Retained Distributions) to indicate that the
Restrictions have lapsed; or (ii) certificate form pursuant to the terms of
Sections 2.1(c) and (d).

(c)         Legend.  Certificates representing Restricted Shares issued pursuant
to this Agreement shall, until all Restrictions imposed pursuant to this
Agreement lapse or shall have been









Exhibit 10.31

 

removed and the Restricted Shares shall thereby have become Vested or the
Restricted Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN THE CONTAINER STORE GROUP, INC. AND THE
REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”

(d)         Escrow.  The Secretary of the Company or such other escrow
Participant as the Administrator may appoint may retain physical custody of the
certificates representing the Restricted Shares (and any securities that
constitute Retained Distributions) until all of the Restrictions imposed
pursuant to this Agreement lapse or shall have been removed; in such event
Participant shall not retain physical custody of any certificates representing
unvested Restricted Shares issued to him or her (or any certificates
representing securities that constitute Retained Distributions).  Participant,
by acceptance of the Award, shall be deemed to appoint, and does so appoint the
Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited Restricted
Shares or securities that constitute Retained Distributions (or Restricted
Shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer.

(e)         Delivery of Certificates and Payment Upon Vesting.

(i)          As soon as administratively practicable after the Vesting of any
Restricted Shares subject to the Award pursuant to Section 2.2(c), the Company
shall, as applicable, either remove the notations on any Restricted Shares
subject to the Award issued in book entry form that have Vested or deliver to
Participant a certificate or certificates evidencing the number of Restricted
Shares subject to the Award that have Vested.

(ii)         As soon as administratively practicable after the Vesting of any
Restricted Shares subject to the Award pursuant to Section 2.2(c), the Company
shall (A) as applicable, either remove the notations on any securities that
constitute Retained Distributions issued in book entry form with respect to such
Restricted Shares or deliver to Participant a certificate or certificates
evidencing the number of securities that constitute Retained Distributions with
respect to such Restricted Shares and (B) pay Participant in cash an amount
equal to all cash dividends or other cash distributions that constitute Retained
Distributions with respect to such Restricted Shares.

(iii)       Participant (or the beneficiary or personal representative of
Participant in the event of Participant’s death or incapacity, as the case may
be) shall deliver to the Company any representations or other documents or
assurances required by the Company in connection with this Section 2.1(e).  The
Restricted Shares and securities that constitute Retained Distributions
delivered pursuant to this Section 2.1(e) shall no longer be subject to the
Restrictions hereunder.

2.2        Restrictions.









Exhibit 10.31

 

(a)         Forfeiture.  Any Restricted Shares subject to the Award that do not
become Performance-Vested shall be forfeited immediately and without further
action by the Company as of the date it is determined that the applicable
performance conditions are not met.  Any Restricted Shares subject to the Award
that are not both Performance-Vested and Time-Vested as of the date of
Participant’s Termination of Service shall thereupon be forfeited immediately
and without any further action by the Company.

(b)         Restricted Shares Not Transferable.  No Restricted Shares or any
interest or right therein or part thereof shall, prior to Vesting, be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 12.3(a)(i) of the Plan; provided, however, that this Section 2.2(b)
notwithstanding, with the consent of the Administrator and subject to the terms
of the Plan, the Restricted Shares may be transferred to a Permitted Transferee,
pursuant to any such conditions and procedures the Administrator may
require.  For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in this Section 2.2(b) and the
exposure to forfeiture set forth in Section 2.2(a).

(c)         Vesting and Lapse of Restrictions.  Subject to Section 2.2(a)
hereof, the Award shall Vest and the Restrictions shall lapse in accordance with
the Vesting schedule and terms set forth in the Grant Notice.

(d)         Retained Distributions.  Unless otherwise determined by the
Administrator, the Company will retain custody of all cash dividends and
other  distributions (“Retained Distributions”) made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
Restrictions and the other terms and conditions under this Agreement that are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall Vest in accordance with Section 2.2(c), and such Retained
Distributions shall not bear interest or be segregated in separate accounts. Any
Retained Distributions with respect to Restricted Shares that have not Vested as
of the date of Participant’s Termination of Service shall thereupon be forfeited
immediately and without any further action by the Company.

2.3         Consideration to the Company.  In consideration of the grant of the
Award by the Company, Participant agrees to render faithful and efficient
services to the Company and the Subsidiaries.  Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

ARTICLE III.

OTHER PROVISIONS

3.1        Tax Withholding.  Notwithstanding any other provision of this
Agreement:

(a)         The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy any applicable federal, state, local
and foreign taxes (including the employee portion of any FICA









Exhibit 10.31

 

obligation) required by law to be withheld with respect to any taxable event
arising pursuant to this Agreement.  The Company and its Subsidiaries may
withhold or Participant may make such payment in one or more of the forms
specified below:

(i)          by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;

(ii)         by the deduction of such amount from other compensation payable to
Participant;

(iii)       with the consent of the Administrator, by requesting that the
Company withhold a net number of shares of Stock subject to the Award having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the maximum
statutory withholding rates in Participant’s applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income;

(iv)        with the consent of the Administrator, by tendering to the Company
vested shares of Stock held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the maximum
statutory withholding rates in Participant’s applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income;

(v)         through the delivery of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to the
shares of Stock for which the Restrictions are then subject to lapse, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi)        in any combination of the foregoing.

(b)         With respect to any withholding taxes arising in connection with the
Award, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 3.1(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 3.1(a)(ii) or Section 3.1(a)(iii) above, or any
combination of the foregoing as the Company may determine to be
appropriate.  The Company shall not be obligated to deliver any new certificate
representing Restricted Shares to Participant or his or her legal representative
unless and until Participant or his or her legal representative shall have paid
or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Participant
resulting from the grant of the Award or the issuance or Vesting of Restricted
Shares hereunder or any other taxable event with respect to the Restricted
Shares.

(c)         In the event any tax withholding obligation arising in connection
with the Award will be satisfied under Section 3.1(a)(iii) above, then the
Company may elect to instruct any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant’s behalf a whole number of
shares from those shares of Stock that are subject to the Award as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.









Exhibit 10.31

 

Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.1(c), including the transactions
described in the previous sentence, as applicable.

(d)         In the event of any broker-assisted sale of shares of Stock in
connection with the payment of withholding taxes as provided in Section
3.1(a)(v) or Section 3.1(c): (i) any shares of Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises, or as soon thereafter as practicable; (ii) such shares of Stock may be
sold as part of a block trade with other participants in the Plan in which all
participants receive an average price; (iii) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (iv) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation, the Company agrees to pay such excess
in cash to Participant as soon as reasonably practicable; (v) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(vi) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company or its Subsidiary with respect to which the
withholding obligation arises, an amount sufficient to satisfy any remaining
portion of the Company’s or the applicable Subsidiary’s withholding obligation.

(e)         Participant is ultimately liable and responsible for all taxes owed
in connection with the Award, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Award.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding or Vesting of the Award or the subsequent sale of
Stock.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the Award to reduce or eliminate Participant’s tax
liability.

3.2        Conditions to Delivery of Stock.  Subject to Section 2.1, the
Restricted Shares deliverable under this Award may be either previously
authorized but unissued shares of Stock or issued shares of Stock which have
then been reacquired by the Company.  Such shares of Stock shall be fully paid
and nonassessable.  The Company shall not be required to issue or deliver any
shares of Stock under this Award prior to fulfillment of all of the following
conditions:

(i)          The admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed;

(ii)         The completion of any registration or other qualification of such
shares of Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body that the Administrator shall, in its absolute discretion, deem
necessary or advisable;

(iii)       The obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

(iv)        The receipt by the Company of full payment for such shares of Stock;

(v)         The receipt of any applicable withholding tax in accordance with
Section 3.1 by the Company or its Subsidiary with respect to which the
applicable withholding obligation arises; and









Exhibit 10.31

 

(vi)        The lapse of such reasonable period of time following the grant of
this Award as the Administrator may from time to time establish for reasons of
administrative convenience.

3.3        Rights as Stockholder.  Except as otherwise provided herein, upon the
Grant Date, Participant shall have all the rights of a stockholder with respect
to the Restricted Shares, subject to the Restrictions herein, including the
right to vote the Restricted Shares and the right to receive any cash or stock
dividends paid to or made with respect to the Restricted Shares; provided,
however, that at the discretion of the Company, and prior to the delivery of
Restricted Shares, Participant may be required to execute a stockholder
agreement in such form as shall be determined by the Company.

3.4        Section 83(b) Election. Participant understands that Section 83(a) of
the Internal Revenue Code taxes as ordinary income the difference between the
amount, if any, paid for the Restricted Shares and the Fair Market Value of such
Restricted Shares and any Retained Distributions at the time the Restrictions on
such Restricted Shares and Retained Distributions lapse.  Participant
understands that, notwithstanding the preceding sentence, Participant may elect
to be taxed at the time of the Grant Date, rather than at the time the
Restrictions lapse, by filing an election under Section 83(b) of the Code (an
“83(b) Election”) with the Internal Revenue Service within 30 days of the Grant
Date.  In the event that Participant files an 83(b) Election, Participant shall
provide the Company a copy thereof prior to the expiration of such 30 day
period.  Participant understands that in the event an 83(b) Election is filed
with the Internal Revenue Service within such time period, Participant will
recognize ordinary income in an amount equal to the difference between the
amount, if any, paid for the Restricted Shares and the Fair Market Value of such
Restricted Shares as of the Grant Date.  Participant further understands that an
additional copy of such 83(b) Election form should be filed with his or her
federal income tax return for the calendar year in which the date of this
Agreement falls. Participant acknowledges that the foregoing is only a summary
of the effect of United States federal income taxation with respect to the Award
hereunder, and does not purport to be complete.  PARTICIPANT FURTHER
ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING PARTICIPANT’S 83(b)
ELECTION, AND THE COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE INCOME TAX
LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY
RESIDE, AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH. PARTICIPANT HEREBY
ASSUMES ALL RESPONSIBILITY FOR FILING PARTICIPANT’S 83(b) ELECTION AND PAYING
ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO FILE THE ELECTION AND
PAYING TAXES RESULTING FROM THE LAPSE OF THE RESTRICTIONS ON THE UNVESTED
RESTRICTED SHARES AND RETAINED DISTRIBUTIONS.   PARTICIPANT UNDERSTANDS THAT
PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PARTICIPANT’S
PURCHASE OR DISPOSITION OF THE RESTRICTED SHARES AND PARTICIPANT REPRESENTS THAT
PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

3.5            Administration.  The Administrator shall have the power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules.  All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons.  To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.

3.6            Adjustments.  The Administrator may accelerate the Vesting of all
or a portion of the Restricted Shares in such circumstances as it, in its sole
discretion, may determine.  Participant









Exhibit 10.31

 

acknowledges that the Restricted Stock Award is subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 14.2 of the Plan.

3.7            Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.8            Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

3.9            Governing Law.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10          Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is
granted, only in such a manner as to conform to Applicable Law.  To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.

3.11          Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Award in any material way without the prior
written consent of Participant.

3.12          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in Section 2.2 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

3.13          Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Award, the Grant Notice and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.14          Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon Participant any right to continue to serve as an employee
or other service provider of the Company or any Subsidiary or shall interfere
with or restrict in any way the rights of the Company and its Subsidiaries,









Exhibit 10.31

 

which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a Subsidiary and Participant.

3.15          Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

3.16          Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that this
Award (or any portion thereof) may be subject to Section 409A, the Administrator
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.17          Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held invalid or unenforceable, such provision will
be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

3.18          Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Restricted
Shares issuable hereunder.

3.19          Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

*            *            *

 



